DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/11/22 have been fully considered but they are not persuasive. 
With regards to the 112b rejection for the anaerobic/aerobic Applicant appears to be arguing that the aerobic/anaerobic zones are based on the multiple of heart rate range (HRR*X, where x defines the boundary is boundary). With the aerobic/anaerobic thresholds based on the aerobic/anaerobic zones, for example on Remarks dated 4/11/22 pg. 10 stating the threshold is the lower end of the zone (Examiner notes this is not in the spec, the spec recites “based on”), and the “respective” thresholds being the aerobic/anaerobic threshold multiplied by some offset value. Thus Applicant argues the “threshold” and the “respective threshold” are different. Examiner notes that based on the claim language in at least one interpretation they can be interpreted as the same value for threshold (see discussion below of “at least”). Thus the 112b dealing with the discussion of multiple is withdrawn.
With regards to the 112b for “continuously in a bed” and “selected from a group consisting of” (i.e. different consisting of groups that differ from each other) are withdrawn due to the amendments. 
With regards to the 112b for “selected” for the indicators, Applicants arguments with regards to the “selected” element are not persuasive. It’s unclear what’s performing the selection, or how one of the “mutually exclusive” elements are selected. Does the determination step determine what state they are in, such that the element is “selected”? Is the selection a predetermined selection by a user and the determination is whether or not the selected value is true? Or some other interpretation. For those reasons the metes and bounds are unclear. 
With regards to the 112b discussion the selection of which threshold is determined it is withdrawn in view of the amendments
With regards to the 112b for “at least” with regards to the minutes. The argument is not persuasive. The issue is that this claim is saying the threshold period can be any threshold greater than or equal to 15 min. It’s not claiming the time the user is actually in bed, i.e. the use, which is compared against the threshold. The threshold itself needs to be clearly defined and having the threshold time period be anything 15 min or greater does not clearly define the threshold.
The 112d rejection is withdrawn in view of the discussion and amendments. 
With regards to the 103 arguments. Based on Applicants argument for the 103 in view of the discussion for the 112b Applicants appear to be arguing that the references do not show the respective threshold, respective to aerobic or anaerobic thresholds. The claim language “at least .7” would include a multiple of 1 as 1>.8 and 1>.7 thus having any respective threshold “at least” a multiple of an aerobic or anaerobic threshold would meet the claim language for the aerobic and anaerobic thresholds and the “respective” versions of each. The Halperin (Hal) reference discloses tracking a user’s HR over time and using thresholds for determining when a user’s heart rate is outside of an expected/desired range, which is the same purpose Applicants are using anaerobic and aerobic, see [0009] “There are circumstances in which a person's heart rate and/or respiratory rate may reach thresholds such as aerobic and anaerobic thresholds for reasons unrelated to adverse clinical conditions, e.g., while a person is exercising. However, during times when a subject is typically not active, e.g., when in a bed or on a resting surface, the subject's heart rate and/or respiratory rate being above certain thresholds, e.g., at least 0.7 times an aerobic heart rate threshold, or at least 0.7 times an aerobic respiratory rate threshold may be indicative of the onset or worsening of an adverse clinical condition.” 
Hal also notes determining how long it takes to lower your HR after working out ([0807]). However, as previously acknowledged an interpretation of Hal may not explicitly disclose a threshold of at least 0.7 times an aerobic heart rate threshold. The Mayo reference was applied to show that the determination of an aerobic or anaerobic heart rate threshold is known in the art. As shown through the various prior art references the calculations to determine HR ranges such as aerobic and anaerobic are known, see Mayo, Karv and HeartOnline. The max and min of these ranges would represent thresholds to compare to a respective users HR. Applying the known thresholds for exercise either for heart rate thresholding after an exercise to see if a person’s HR is declining out of said zones or using it simply as a threshold which would be out of the normal for rest would be obvious, as discussed more in the rejection below. The remaining prior art arguments rely on the argument discussed above and are not persuasive for the same reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-4, 6, 9, 12, 14-15, 17-22, 25-29, 32 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 25 recites “respective thresholds of at least 0.7 times an aerobic heart rate threshold, or at least 0.7 times an aerobic respiratory rate threshold,” and “wherein the aerobic heart rate threshold and the aerobic respiratory rate threshold are determined based on an aerobic heart rate zone and an aerobic respiratory rate zone of the subject respectively.” Turning to the specification the specification never recites how the “aerobic heart rate threshold” is determined “based on” an aerobic heart rate zone, it just says it is. Likewise, for the “aerobic respiratory rate threshold”. How does the zone define the threshold? Is it the max or min of the threshold? Does the threshold have to be some value less than the zone? The spec effectively repeats what is in the claims [0153]. There does not appear to be any more detail of what the threshold which is multiplied by the .7 is besides being based on the HR or RR zone. The specification recites a functional intent, using a threshold “based on” the respective zones, without disclosing how the intent is achieved. See discussion of MPEP 2161.01 below.
Claims 1-4, 6, 9, 12, 14-15, 17-22, 25-26 and 32 all recite “selected from” or “selected” however it’s unclear how one indicator is selected vs. another, likewise how one indicator is determined vs. another. The data is gathered from the sensor(s) to derive one or more physiological signals (i.e. heart rate and/or respiration rate of the subject) and according to the spec the data can be used to derive any of the recited indicators, how. The indicators appear to be based on one or more of the following three determinations: asleep/awake, moving/immobile and what sleep stage is the user in. The specification doesn’t explain how a particular one of the enumerated indications is selected or determined by the recited physiological signals. For example, for determining not moving vs. awake and not moving in both the subject is not moving thus how does the determination distinguish between them. Furthermore, the specification doesn’t disclose any particular explanations of what thresholds etc. are used to distinguish between the different determinations. The specification recites a functional intent, to “determine” and/or “select from” the list of elements, without disclosing how the intent is achieved.
Per MPEP 2161.01 "It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)" and "Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed."

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 9, 12, 14-15, 17-22, 25-29 and 32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-4, 6, 9, 12, 14-15, 17-22, 25-26 and 32 all recite “selected from” or “selected” however it’s unclear how one indicator is selected vs. another, put another way it’s unclear what the metes and bounds of “selected” are. The data is gathered from the sensor to derive one or more physiological signals and the indicators, the data can be used to derive any of the recited indicators. The indicators appear to based on one or more of the following three determinations: asleep/awake, moving/immobile and what sleep stage is the user in. The claims don’t clearly define the metes and bounds because they recite the data to determine the three determinations which provide status indications but don’t recite how a particular one of the enumerated indications is selected. For example, not moving vs. awake and not moving in both the subject is not moving. For this reason the claim does not clearly define the metes and bounds of what is claimed and the claim is indefinite. Additionally the claims depending from these claims are also indefinite for the same reasons.

Claim 1 recites “a respective threshold” however it’s unclear what threshold this is referring to as there appear to be respective threshold(s) already recited. Thus, it is an antecedent basis issue and it’s unclear whether the “a respective threshold” is meant to be a third respective threshold or referring to one of the two previously stated. For those reasons the claims does not clearly define the metes and bounds of what is being claimed and is indefinite. 

Claims 12, 14-15, 17-19, 21-22, 25, 29 recite “at least” a number of minutes. However this does not clearly define the metes and bounds of what is claimed. This claim language provides a bottom bound but the top end is boundless. For those reasons the claims do not clearly define the metes and bounds of what is claimed and are indefinite. Examiner notes the “at least” with regards to the percentage does not also have this issue because it is inherently bounded as applicants are providing “at least” x percent, the max it can be abnormal during a time frame is 100% of the time period.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, 9, 12, 14-15, 17-22, 25-29 and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental concept abstract idea without significantly more. The claim recites data gathering, determining states of user, determining a threshold, comparing to a threshold and generating an alert based on the comparison.
The limitations of “determine” an indication of, determine a threshold and perform a comparison against the threshold, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the steps from practically being performed in the mind. For example, using the data gathered (heart rate (HR), motion etc) and applying the formulas for the heart rate zones (HRZ) a zone and/or threshold based on the zone can be determined, an indication of status (such as not moving based on motion sensor data), a comparison of current HR readings against the determined range and mentally generating an alert can be performed either purely in the mind or manually using pen a paper (examiner notes “generating” could also fall under post-solution activity depending on the interpretation of “generating”). Examiner notes applicants HRZ formulas (and component elements can be found between [0154]-[0165], the same HRZ math is shown in May and several other provided references) is what applicants provide for the calculation of the HRZ and is merely applying basic mathematical concepts of addition and multiplication which one could perform mentally or using a pen an paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – of data gathering and depending on interpretation generating an alert. The limitations of sensors gathering the heart rate and/or respiration rate is pre-solution activity of mere data gathering, and the “generating an alert” is merely post solution activity of generating an output. The processor (ie “processor” or “computer processor”) in computing steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining set parameters and calculate steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, incorporating the additional element(s) with the processor determining states of user, determining a threshold, comparing to a threshold and generating an alert amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally well-known, routine and conventional activity is not enough to add significantly more than the abstract idea itself. Per the Berkheimer requirement, the wearable with bio-sensing (including HR, on or in the bed) and processor/memory (or separate processing): (1) Hal see recitations below; (2) US 20130267791 to Halperin et al., see [0439], [0452], [0483], [0485], Fig. 1; (3) US 20110112418 to Field et al. see 12 Fig 1, Fig 12a-12b, [0064]; (4) US 20150351690 to Toth et al. see [0062], [0233], Fig. 6; (5) US 20040015058 to Besson et al., see Fig 1-2f, [0039]. 
Therefore, the claims considered in combination/as a whole is are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4, 6, 9, 12, 14-15 and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halperin (Avner Halperin et al., US 20080275349) hereinafter Hal in view of Mayo (Mayo Clinic Staff, Exercise Intensity: How to measure it, https://web.archive.org/web/20190212215223/https://www.mayoclinic.org/healthy-lifestyle/fitness/in-depth/exercise-intensity/art-20046887, 2/12/19, viewed on 11/30/21) hereinafter Mayo.
 Regarding claim 1, an interpretation of Hal discloses an apparatus for monitoring a subject, the apparatus comprising: 
(A) a sensor (30 Figs. 1-2, [0596]-[0597], [0616], [0622]-[0624]; Examiner also notes applicants point to US 20130267791 (PG Pub of U.S. Pat. No. 8,882,684) in [0141] which qualifies as prior art), configured to continuously monitor the subject ([0155], [0622], [0688]), and to generate a sensor signal in response to the monitoring (Abstract, [0427], [0464], [0484], [0574], [0604] see also [0155], [0622], [0688]); and 
(B) a computer processor (14 and/or 16 Fig. 2, Abstract, [0603]), configured: 
to receive the sensor signal (Fig. 2, [0616]-[0617], [0620]), 
to derive from the sensor signal data related to one or more physiological parameters of the subject selected from the group consisting of: a heart rate of the subject, and a respiration rate of the subject ([0616] including “to sense breathing- and heartbeat-related motion of the subject.”, [0620] including “Control unit 14 uses the information from sensor 30 to calculate respiration rate and heart rate and uses the information from the contact sensor to calculate heart rate” See also [0622]-[0624]), 
to determine based on the sensor signal at least one subject status indication selected from the group consisting of: an indication that the subject is moving and asleep ([0628], ([0732], [0753]-[0754], [0764]), an indication that the subject is not moving ([0764]), an indication that the subject is awake and not moving ([0732], [0753]-[0754]), an indication that the subject is asleep ([0732], [0753]-[0754], [0858]-[0859]), an indication that the subject is awake and moving and in a bed ([0732], [0753]-[0754]), an indication of a particular sleep stage of the subject while the subject is asleep ([0732], [0753]-[0754], [0858]-[0859]), 
to determine a heart rate or respiratory rate threshold and a respective threshold at least .7 times the threshold ([0608], [0689]-[0690], [0704], [0833], [0846]; Examiner notes that at least .7 means the respective threshold multiple can be 1 thus the threshold can be the same for both HR threshold and respective HR threshold, likewise for respiration rate thresholds and the “at least” anaerobic thresholds claimed in later claims. Examiner notes that based on the disclosure of how such a threshold is calculated the percentage, i.e. .7 etc. would have to be preset as well and data would have to gathered for the persons age at least once), and
to generate an alert if the sensor signal indicates that the physiological parameter of the subject exceeds a respective threshold for an amount of time determined in response to the subject status indication ([0689], [0858]-[0859] including “In an embodiment of the present invention, upon identifying that a clinical parameter is greater than a threshold for generating an alert, the system delays generating the alert for a certain period of time. For example, the delay period may have a duration of between about 15 seconds and about 10 minutes, depending on . . . and the subject's current condition”; Examiner notes that Hal recites heart rate and/or respiration rate as clinical parameters see [0607]), 

While Hal discloses sensors, processors, determining sleep states etc. and using thresholds including timing to determine alert status. An interpretation of Hal may not explicitly disclose the determined heart rate threshold/respective heart rate threshold is based on an aerobic heart rate zone. 
However, in the same field of endeavor (medical devices), Mayo teaches how to calculate heart rate threshold and ranges based on heart rate reserve (HRR) using both heart rate data and age, which includes determining a heart rate threshold and a respective heart rate threshold of at least 0.7 times an aerobic heart rate threshold (How to determine your target zone section on Pgs. 3-4; The bounds of the zone would be heart rate thresholds based on the zone as well as the respective threshold as 1*a value = value thus it covers both the thresholds. Examiner notes that, while not currently relied on, HeartOnline (HeartOnline, Target Heart Rate Calculator, https://web.archive.org/web/20190227022159/https://www.heartonline.org.au/resources/calculators/target-heart-rate-calculator, 2/27/2019, viewed on 11/29/21) hereinafter HeartOnline recites the same calculation with the ability to adjust the Target HR ranges based on the desired percentage as well as another online calculator HealthStyleFitness (HealthStyleFitness, Karvonen Heart Rate Calculator, https://web.archive.org/web/20180629055940/http://www.briancalkins.com/HeartRate.htm, 6/29/2018, viewed on 11/30/21) hereinafter Karv, which takes the plug ins of RHR, age and HR max and calculates the percentage.5-.95 in .05 increments of your HRR) wherein the aerobic heart rate threshold is determined based on an aerobic heart rate zone ((How to determine your target zone section on Pgs. 3-4; both the ends of the range represent thresholds for comparison which are based on the aerobic HR zone).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Hal which recites determining a personalized for heart rate threshold/alert delay based on a subjects current condition and Mayo recites a specific threshold calculation to provide a personalized heart rate threshold(s) which can be used to determine if a user is in a particular range. The combining of the sensing and determination of thresholds as taught by Hal with the specific threshold calculation of Mayo is merely combining prior art elements according to known methods to yield predictable results; comparisons of HR data gathered as recited in Hal compared to personalized threshold as calculated according to the known process of Mayo.

Regarding claim 2, an interpretation of Hal further discloses wherein the sensor is configured to be disposed at a location selected from the group consisting of: upon the subject's bed, and within the subject's bed ([0616]).

Regarding claim 4, an interpretation of Hal discloses the above in claim 1. An interpretation of Hal may not explicitly disclose wherein the respective thresholds are also calculated as at least 0.8 times an aerobic heart rate threshold or at least 0.8 times an aerobic respiratory rate threshold.
However, in the same field of endeavor (medical devices), Mayo wherein the respective thresholds are also calculated as at least 0.8 times an aerobic heart rate threshold (How to determine your target zone section on Pgs. 3-4; The bounds of the zone would be heart rate thresholds based on the zone as well as the respective threshold as 1*value = value thus it covers both the thresholds.  Examiner notes that, while not currently relied on, HeartOnline recites the same calculation with the ability to adjust the Target HR ranges based on the desired percentage as well as another online calculator Karv, which takes the plugins of RHR and age to calculate the percentage .5-.95 in .05 increments of your HRR for use in comparison to the subjects heart rate).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Hal which recites determining a personalized for heart rate threshold/alert delay based on a subjects current condition and Mayo recites a specific threshold calculation to provide a personalized heart rate threshold(s) which can be used to determine if a user is in a particular range. The combining of the sensing and determination of thresholds as taught by Hal with the specific threshold calculation of Mayo is merely combining prior art elements according to known methods to yield predictable results; comparisons of HR data gathered as recited in Hal compared to personalized threshold as calculated according to the known process of Mayo.

Regarding claim 6, an interpretation of Hal discloses the above in claim 1. An interpretation of Hal may not explicitly disclose wherein respective anaerobic thresholds are also calculated as at least 0.7 times an anaerobic heart rate threshold or at least 0.7 times an anaerobic respiratory rate threshold; and wherein the anaerobic heart rate threshold and the anaerobic respiratory rate threshold are determined based on an anaerobic heart rate zone and an anaerobic respiratory rate zone of the subject respectively.
However, in the same field of endeavor (medical devices), Mayo teaches wherein respective thresholds are also calculated as at least 0.7 times an anaerobic heart rate threshold (How to determine your target zone section on Pgs. 3-4; The bounds of the zone would be heart rate thresholds based on the zone as well as the respective threshold as 1*value = value thus it covers both the thresholds.  Examiner notes that, while not currently relied on, HeartOnline recites the same calculation with the ability to adjust the Target HR ranges based on the desired percentage as well as another online calculator Karv, which takes the plugins of RHR and age to calculate the percentage .5-.95 in .05 increments of your HRR for use in comparison to the subjects heart rate) wherein the anaerobic heart rate threshold is determined based on an anaerobic heart rate zone (How to determine your target zone section on Pgs. 3-4; both the ends of the range represent thresholds for comparison which are based on the aerobic HR zone).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Hal which recites determining a personalized for heart rate threshold/alert delay based on a subjects current condition and Mayo recites a specific threshold calculation to provide a personalized heart rate threshold(s) which can be used to determine if a user is in a particular range. The combining of the sensing and determination of thresholds as taught by Hal with the specific threshold calculation of Mayo is merely combining prior art elements according to known methods to yield predictable results; comparisons of HR data gathered as recited in Hal compared to personalized threshold as calculated according to the known process of Mayo.

 Regarding claim 9, an interpretation of Hal further discloses wherein: the amount of time is a given percentage of time during a given time period ([0858]-[0859] including “During this delay period the system further verifies that the reading was indeed accurate and/or is consistently beyond the alert threshold. Upon such verification, the system generates the alert.”; Being “consistently above” at least covers staying above the threshold the whole time, or 100% of the time frame), and in response to the subject status indication, the computer processor is configured to vary an alert parameter selected from the group consisting of: the threshold, the given percentage of time, and the amount of time ([0858]-[0859] including “For example, the delay period may have a duration of between about 15 seconds and about 10 minutes, depending on clinician input, prior variability of the subject's readings, a confidence level of the measurement, and the subject's current condition (e.g. asleep, awake, REM sleep, known asthma condition, etc.).”).

Regarding claim 12, an interpretation of Hal discloses the above in claim 9 and further discloses, wherein the selected subject status indication is an indication that the subject is not moving ([0596]-[0597] recites sensing “body movements” not related to breathing and/or heart rate, [0614]); in response to the indication set particular threshold/alert settings ([0858]-[0859]); the computer processor is configured to generate the alert if the sensor signal indicates that the physiological parameter of the subject exceeds the threshold for at least 70% of the time during a time period of at least a determined amount of minutes ([0858]-[0859]). Hal also recites being able to determine whether a subject is asleep or awake ([0753]-[0754]), what state of sleep a subject is in ([0753]-[0754]) and determining a threshold/alert delay based on a subjects current condition ([0858]-[0859]).
An interpretation of Hal may not explicitly disclose the time period is at least 15min.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use 15 min timer because Applicant has not disclosed that a 15 min timer provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected 10 min timer, and applicant' s invention, to perform equally well with either the 10 min timer taught by Hal or the claimed 15 min timer because both timer delays would perform the same function of delaying the alarm equally well allowing for the physiological measurement to be confirmed/repeated, see for example [0168] of Applicants specification “the time during a time period of at least 15 minutes, e.g., at least 30 minutes, e.g., at least 60 minutes.”.
Therefore, it would have been prima facie obvious to modify 10 min timer to obtain the invention as specified in claim 12 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hal.

 Regarding claim 14, an interpretation of Hal discloses the above in claim 9 and further discloses selected subject status indication is an indication that the subject is not moving ([0596]-[0597] recites sensing “body movements” not related to breathing and/or heart rate, [0614]); in response to the indication set particular threshold/alert settings ([0858]-[0859]); to generate the alert if the sensor signal indicates that the physiological parameter of the subject exceeds the threshold for at least 70% of the time during a time period of at least 5 minutes ([0858]-[0859]). Hal also recites being able to determine if there is motion ([0596]), whether a subject is asleep or awake ([0753]-[0754]), what state of sleep a subject is in ([0753]-[0754]).
An interpretation of Hal may not explicitly disclose wherein the threshold is one of (i) at least 0.7 times an anaerobic heart rate threshold, and (ii) at least 0.7 times an anaerobic respiratory rate threshold. 
However, in the same field of endeavor (medical devices), Mayo teaches to determine the threshold consisting of: (i) at least 0.7 times an anaerobic heart rate threshold , and (ii) at least 0.7 times an anaerobic respiratory rate threshold (How to determine your target zone section on Pgs. 3-4; Examiner notes that, while not currently relied on, HeartOnline recites the same calculation with the ability to adjust the Target HR ranges based on the desired percentage as well as another online calculator Karv, which takes the plugins of RHR and age to calculate the percentage .5-.95 in .05 increments of your HRR for use in comparison to the subjects heart rate).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Hal which recites determining a personalized for heart rate threshold/alert delay based on a subjects current condition and Mayo recites a specific threshold calculation to provide a personalized heart rate threshold(s) which can be used to determine if a user is in a particular range. The combining of the sensing and determination of thresholds as taught by Hal with the specific threshold calculation of Mayo is merely combining prior art elements according to known methods to yield predictable results; comparisons of HR data gathered as recited in Hal compared to personalized threshold as calculated according to the known process of Mayo.

 Regarding claim 15, an interpretation of Hal discloses the above in claim 9 and further discloses the selected subject status is an indication that the subject is awake ([0753]-[0754], [0858]-[0859]) and not moving ([0596]-[0597] recites sensing “body movements” not related to breathing and/or heart rate, [0614]); in response to the indication set particular threshold/alert settings ([0858]-[0859]); to generate the alert if the sensor signal indicates that the physiological parameter of the subject exceeds the threshold for at least 70% of the time during a time period of at least 10 minutes ([0858]-[0859]). Hal also recites being able to determine if there is motion ([0596]), what state of sleep a subject is in ([0753]-[0754]) and determining a physiological threshold/threshold delay based on a subjects current condition ([0858]-[0859]).
An interpretation of Hal may not explicitly disclose wherein the threshold is one of (i) at least 0.7 times an anaerobic heart rate threshold, and (ii) at least 0.7 times an anaerobic respiratory rate threshold; wherein the amount of time is 15 minutes. 
However, in the same field of endeavor (medical devices), Mayo teaches to determine the threshold consisting of: (i) at least 0.7 times an anaerobic heart rate threshold , and (ii) at least 0.7 times an anaerobic respiratory rate threshold (How to determine your target zone section on Pgs. 3-4; Examiner notes that, while not currently relied on, HeartOnline recites the same calculation with the ability to adjust the Target HR ranges based on the desired percentage as well as another online calculator Karv, which takes the plugins of RHR and age to calculate the percentage .5-.95 in .05 increments of your HRR for use in comparison to the subjects heart rate).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Hal which recites determining a personalized for heart rate threshold/alert delay based on a subjects current condition and Mayo recites a specific threshold calculation to provide a personalized heart rate threshold(s) which can be used to determine if a user is in a particular range. The combining of the sensing and determination of thresholds as taught by Hal with the specific threshold calculation of Mayo is merely combining prior art elements according to known methods to yield predictable results; comparisons of HR data gathered as recited in Hal compared to personalized threshold as calculated according to the known process of Mayo.

At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use 15 min timer because Applicant has not disclosed that a 15 min timer provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected 10 min timer, and applicant' s invention, to perform equally well with either the 10 min timer taught by Hal or the claimed 15 min timer because both timer delays would perform the same function of delaying the alarm equally well allowing for the physiological measurement to be confirmed/repeated, see for example [0168] of Applicants specification “the time during a time period of at least 15 minutes, e.g., at least 30 minutes, e.g., at least 60 minutes.”.
Therefore, it would have been prima facie obvious to modify 10 min timer to obtain the invention as specified in claim 15 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hal.

Regarding claim 17, an interpretation of Hal discloses the above in claim 9 and further discloses the selected subject status indication is an indication that the subject is moving ([0596]-[0597] recites sensing “body movements” not related to breathing and/or heart rate, [0614]) and asleep ([0753]-[0754], [0858]-[0859]); in response to the indication set particular threshold/alert settings ([0858]-[0859]); to generate the alert if the sensor signal indicates that the physiological parameter of the subject exceeds the threshold for at least 70% of the time during a time period of at least 10 minutes ([0858]-[0859]). Hal also recites being able to determine what state of sleep a subject is in ([0753]-[0754]) and determining a physiological threshold/threshold delay based on a subjects current condition ([0858]-[0859]).
An interpretation of Hal may not explicitly disclose wherein the threshold is one of (i) at least 0.7 times an anaerobic heart rate threshold, and (ii) at least 0.7 times an anaerobic respiratory rate threshold; wherein the amount of time is 15 minutes. 
However, in the same field of endeavor (medical devices), Mayo teaches to determine the threshold consisting of: (i) at least 0.7 times an anaerobic heart rate threshold , and (ii) at least 0.7 times an anaerobic respiratory rate threshold (How to determine your target zone section on Pgs. 3-4; Examiner notes that, while not currently relied on, HeartOnline recites the same calculation with the ability to adjust the Target HR ranges based on the desired percentage as well as another online calculator Karv, which takes the plugins of RHR and age to calculate the percentage .5-.95 in .05 increments of your HRR for use in comparison to the subjects heart rate).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Hal which recites determining a personalized for heart rate threshold/alert delay based on a subjects current condition and Mayo recites a specific threshold calculation to provide a personalized heart rate threshold(s) which can be used to determine if a user is in a particular range. The combining of the sensing and determination of thresholds as taught by Hal with the specific threshold calculation of Mayo is merely combining prior art elements according to known methods to yield predictable results; comparisons of HR data gathered as recited in Hal compared to personalized threshold as calculated according to the known process of Mayo.

At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use 15 min timer because Applicant has not disclosed that a 15 min timer provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected 10 min timer, and applicant' s invention, to perform equally well with either the 10 min timer taught by Hal or the claimed 15 min timer because both timer delays would perform the same function of delaying the alarm equally well allowing for the physiological measurement to be confirmed/repeated, see for example [0168] of Applicants specification “the time during a time period of at least 15 minutes, e.g., at least 30 minutes, e.g., at least 60 minutes.”.
Therefore, it would have been prima facie obvious to modify 10 min timer to obtain the invention as specified in claim 17 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hal.

 Regarding claim 18, an interpretation of Hal discloses the above in claim 9 and further discloses the selected subject status indication is an indication that the subject is awake ([0753]-[0754], [0858]-[0859]) and moving and in a bed ([0596]-[0597] recites sensing “body movements” not related to breathing and/or heart rate, [0614]); in response to the indication set particular threshold/alert settings ([0858]-[0859]); the processor generating the alert if the sensor signal indicates that the physiological parameter of the subject exceeds the threshold for at least 70% of the time during a time period of at least 10 minutes ([0858]-[0859]). Hal also recites being able to determine what state of sleep a subject is in ([0753]-[0754]) and determining a physiological threshold/threshold delay based on a subjects current condition ([0858]-[0859]). 
An interpretation of a time Hal may not explicitly disclose wherein the time period is at least 60 minutes.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use 60 min timer because Applicant has not disclosed that a 60 min timer provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected 10 min timer, and applicant' s invention, to perform equally well with either the 10 min timer taught by Hal or the claimed 60 min timer because both timer delays would perform the same function of delaying the alarm equally well allowing for the physiological measurement to be confirmed/repeated, see for example [0168] of Applicants specification “the time during a time period of at least 15 minutes, e.g., at least 30 minutes, e.g., at least 60 minutes.”.
Therefore, it would have been prima facie obvious to modify 10 min timer to obtain the invention as specified in claim 18 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hal.

Regarding claim 19, an interpretation of Hal discloses the above in claim 9 and further discloses wherein the selected subject status indication is an indication that the subject is awake ([0753]-[0754], [0858]-[0859]) and moving and in a bed ([0596]-[0597] recites sensing “body movements” not related to breathing and/or heart rate, [0614]); in response to the indication set particular threshold/alert settings ([0858]-[0859]);  the processor  generating the alert if the sensor signal indicates that the physiological parameter of the subject exceeds the threshold for at least 70% of the time during a time period of at least 10 minutes. Hal also recites being able to determine what state of sleep a subject is in ([0753]-[0754]).
An interpretation of Hal may not explicitly disclose wherein the threshold is one of (i) at least 0.7 times an anaerobic heart rate threshold, and (ii) at least 0.7 times an anaerobic respiratory rate threshold; wherein the amount of time is 15 minutes. 
However, in the same field of endeavor (medical devices), Mayo teaches to determine the threshold consisting of: (i) at least 0.7 times an anaerobic heart rate threshold , and (ii) at least 0.7 times an anaerobic respiratory rate threshold (How to determine your target zone section on Pgs. 3-4; Examiner notes that, while not currently relied on, HeartOnline recites the same calculation with the ability to adjust the Target HR ranges based on the desired percentage as well as another online calculator Karv, which takes the plugins of RHR and age to calculate the percentage .5-.95 in .05 increments of your HRR for use in comparison to the subjects heart rate).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Hal which recites determining a personalized for heart rate threshold/alert delay based on a subjects current condition and Mayo recites a specific threshold calculation to provide a personalized heart rate threshold(s) which can be used to determine if a user is in a particular range. The combining of the sensing and determination of thresholds as taught by Hal with the specific threshold calculation of Mayo is merely combining prior art elements according to known methods to yield predictable results; comparisons of HR data gathered as recited in Hal compared to personalized threshold as calculated according to the known process of Mayo.

Regarding claim 20, an interpretation of Hal discloses the above in claim 9 and further discloses wherein the at least one selected subject status indication is an indication that the subject is asleep ([0753]-[0754], [0858]-[0859]), not moving ([0596]-[0597] recites sensing “body movements” not related to breathing and/or heart rate, [0614]), and not in rapid eye movement (REM) sleep ([0753]-[0754], [0858]-[0859]), and in response to the indication that the subject is asleep, not moving, and not in REM sleep, the computer processor is configured to generate the alert immediately if the sensor signal indicates that the physiological parameter of the subject exceeds the threshold ([0690], [0798], [0858]-[0859]).

 Regarding claim 21, an interpretation of Hal discloses the above in claim 9 and further discloses wherein the at least one selected subject status indication is an indication that the subject is moving ([0596]-[0597] recites sensing “body movements” not related to breathing and/or heart rate, [0614]) and asleep ([0753]-[0754], [0858]-[0859]) and not in rapid eye movement (REM) sleep ([0753]-[0754], [0858]-[0859]), and in response to the indication that the subject is moving and asleep and not in REM sleep, the computer processor is configured to generate the alert if the sensor signal indicates that the physiological parameter of the subject exceeds the threshold for at least 70% of the time during a time period of at least 5 minutes ([0858]-[0859]).

 Regarding claim 22, an interpretation of Hal discloses the above in claim 9 and further discloses wherein: the at least one selected subject status indication is an indication that the subject is asleep ([0753]-[0754], [0858]-[0859]), not moving ([0596]-[0597] recites sensing “body movements” not related to breathing and/or heart rate, [0614]), and in rapid eye movement (REM) sleep ([0753]-[0754], [0858]-[0859]), and in response to the indication that the subject is asleep, not moving and in REM sleep, the computer processor is configured to generate the alert if the sensor signal indicates that the physiological parameter of the subject exceeds the threshold for at least 70% of the time during a time period of at least 15 minutes ([0690], [0798-0799], [0858]-[0859]).
An interpretation of Hal may not explicitly disclose the time period is at least 15min.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use 15 min timer because Applicant has not disclosed that a 15 min timer provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected 10 min timer, and applicant' s invention, to perform equally well with either the 10 min timer taught by Hal or the claimed 15 min timer because both timer delays would perform the same function of delaying the alarm equally well allowing for the physiological measurement to be confirmed/repeated, see for example [0168] of Applicants specification “the time during a time period of at least 15 minutes, e.g., at least 30 minutes, e.g., at least 60 minutes.”.
Therefore, it would have been prima facie obvious to modify 10 min timer to obtain the invention as specified in claim 22 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hal.

Claim Rejections - 35 USC § 103
Claim 25-27, 29 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hal in view of Mayo.
 Regarding claim 25, an interpretation of Hal discloses an apparatus for monitoring a subject, the apparatus comprising: 
(A) a sensor (30 Figs. 1-2, [0596]-[0597], [0616], [0622]-[0624]; Examiner also notes applicants point to US 20130267791 (PG Pub of U.S. Pat. No. 8,882,684) in [0141] which qualifies as prior art) configured to continuously monitor the subject ([0155], [0622], [0688]), and to generate a sensor signal in response to the monitoring (Abstract, [0427], [0464], [0484], [0574], [0604] see also [0155], [0622], [0688]); and 
(B) a computer processor (14 and/or 16 Fig. 2, Abstract, [0603]), configured: 
to receive the sensor signal (Fig. 2, [0616]-[0617], [0620]), 
to derive from the sensor signal data related to one or more physiological parameters of the subject selected from the group consisting of: a heart rate of the subject, and a respiration rate of the subject ([0616] including “to sense breathing- and heartbeat-related motion of the subject.”, [0620] including “Control unit 14 uses the information from sensor 30 to calculate respiration rate and heart rate and uses the information from the contact sensor to calculate heart rate” See also [0622]-[0624]), 
to determine a heart rate or respiratory rate threshold and a respective threshold at least .7 times the threshold ([0608], [0704], [0846], [0858]-[0859], see also the rejection of claim 1),
to generate an alert if the sensor signal indicates that the physiological parameter of the subject exceeds the threshold for a given percentage of time during a time period when the subject is not moving for at least 10 minutes ([0689], [0859] including “In an embodiment of the present invention, upon identifying that a clinical parameter is greater than a threshold for generating an alert, the system delays generating the alert for a certain period of time. For example, the delay period may have a duration of between about 15 seconds and about 10 minutes, depending on . . . and the subject's current condition”; Examiner notes that Hal recites heart rate and/or respiration rate as clinical parameters see [0607]).

While Hal discloses sensors, processors, determining sleep states etc. and using thresholds including timing to determine alert status. An interpretation of Hal may not explicitly disclose the determined heart rate threshold/respective heart rate threshold is based on an aerobic heart rate zone; or an alert delay of 15 min.
However, in the same field of endeavor (medical devices), Mayo teaches how to calculate heart rate threshold and ranges based on heart rate reserve (HRR) using both heart rate data and age, which includes determining a heart rate threshold at least 0.7 times an aerobic heart rate threshold (How to determine your target zone section on Pgs. 3-4; The bounds of the heart rate zone(s) would be heart rate thresholds based on the zone as well as the respective threshold as 1*a value = value thus it covers both the thresholds. Examiner notes that, while not currently relied on, HeartOnline recites the same calculation with the ability to adjust the Target HR ranges based on the desired percentage as well as another online calculator Karv which takes the plug ins of RHR, age and HR max and calculates the percentage.5-.95 in .05 increments of your HRR) wherein the aerobic heart rate threshold is determined based on an aerobic heart rate zone (How to determine your target zone section on Pgs. 3-4; both the ends of the range(s) represent thresholds for comparison which are based on the HR zone).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Hal which recites determining a personalized for heart rate threshold/alert delay based on a subjects current condition and Mayo recites a specific threshold calculation to provide a personalized heart rate threshold(s) which can be used to determine if a user is in a particular range. The combining of the sensing and determination of thresholds as taught by Hal with the specific threshold calculation of Mayo is merely combining prior art elements according to known methods to yield predictable results; comparisons of HR data gathered as recited in Hal compared to personalized threshold as calculated according to the known process of Mayo.

At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use 15 min timer because Applicant has not disclosed that a 15 min timer provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected 10 min timer, and applicant' s invention, to perform equally well with either the 10 min timer taught by Hal or the claimed 15 min timer because both timer delays would perform the same function of delaying the alarm equally well allowing for the physiological measurement to be confirmed/repeated, see for example [0168] of Applicants specification “the time during a time period of at least 15 minutes, e.g., at least 30 minutes, e.g., at least 60 minutes.”.
Therefore, it would have been prima facie obvious to modify 10 min timer to obtain the invention as specified in claim 25 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hal.

 Regarding claim 26, an interpretation of Hal further discloses wherein the sensor is configured to be disposed at a location selected from the group consisting of: upon a bed of the subject, and within the subject's bed ([0596]-[0597], [0616]).

 Regarding claim 27, an interpretation of Hal further discloses wherein the sensor is configured to continuously monitor the subject, without contacting or viewing the subject, and to generate the sensor signal in response to the monitoring ([0596]-[0597], [0616]).

 Regarding claim 29, an interpretation of Hal discloses the above in claim 25 and discloses a variety of alert delay time periods of including 10. An interpretation of Hal may not explicitly disclose wherein the time period is at least 30 minutes.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use 30 min timer because Applicant has not disclosed that a 30 min timer provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected 10 min timer, and applicant' s invention, to perform equally well with either the 10 min timer taught by Hal or the claimed 30 min timer because both timer delays would perform the same function of delaying the alarm equally well allowing for the physiological measurement to be confirmed/repeated, see for example [0168] of Applicants specification “the time during a time period of at least 15 minutes, e.g., at least 30 minutes, e.g., at least 60 minutes.”.
Therefore, it would have been prima facie obvious to modify 10 min timer to obtain the invention as specified in claim 29 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hal.

Regarding claim 32, an interpretation of Hal discloses the above in claim 9. An interpretation of Hal may not explicitly disclose wherein respective anaerobic thresholds are also calculated as at least 0.7 times an anaerobic heart rate threshold or at least 0.7 times an anaerobic respiratory rate threshold; and wherein the anaerobic heart rate threshold and the anaerobic respiratory rate threshold are determined based on an anaerobic heart rate zone and an anaerobic respiratory rate zone of the subject respectively.
However, in the same field of endeavor (medical devices), Mayo teaches wherein the threshold is selected from the group consisting of: at least 0.7 times an anaerobic heart rate threshold (How to determine your target zone section on Pgs. 3-4; Examiner notes that, while not currently relied on, HeartOnline recites the same calculation with the ability to adjust the Target HR ranges based on the desired percentage as well as another online calculator Karv, which takes the plugins of RHR and age to calculate the percentage .5-.95 in .05 increments of your HRR for use in comparison to the subjects heart rate), wherein the anaerobic heart rate threshold is determined based on an anaerobic heart rate zone (How to determine your target zone section on Pgs. 3-4; both the ends of the range represent thresholds for comparison which are based on the aerobic HR zone).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Hal which recites determining a personalized for heart rate threshold/alert delay based on a subjects current condition and Mayo recites a specific threshold calculation to provide a personalized heart rate threshold(s) which can be used to determine if a user is in a particular range. The combining of the sensing and determination of thresholds as taught by Hal with the specific threshold calculation of Mayo is merely combining prior art elements according to known methods to yield predictable results; comparisons of HR data gathered as recited in Hal compared to personalized threshold as calculated according to the known process of Mayo.


Claim Rejections - 35 USC § 103
Claim(s) 3, 28 is/are rejected under 35 U.S.C. 103 over Hal in view of Mayo, in the alternative, under 35 U.S.C. 103 as obvious over Hal in view of Mayo in further view of Halperin (Avner Halperin et al., US 20130267791) hereinafter Halp.
Regarding claim 3, an interpretation of the modified Hal discloses the above and further recites data processing of motion data based on age ([0625]). An interpretation of Hal may not explicitly disclose wherein the computer processor is configured to receive an age of the subject and, based on the age, to determine the threshold.
However, in the same field of endeavor (medical devices), Mayo teaches to receive an age of the subject and determining a threshold using that age (How to determine your target zone section on Pgs. 3-4; Examiner notes that, while not currently relied on, HeartOnline recites the same calculation with the ability to adjust the Target HR ranges based on the desired percentage as well as another online calculator Karv, which takes the plugins of RHR and age to calculate the percentage .5-.95 in .05 increments of your HRR for use in comparison to the subjects heart rate).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Hal which recites determining a personalized for heart rate threshold/alert delay based on a subjects current condition and Mayo recites a specific threshold calculation using a person’s age to provide a personalized heart rate threshold(s) which can be used to determine if a user is in a particular range. The combining of the sensing and determination of thresholds as taught by Hal with the specific threshold calculation of Mayo is merely combining prior art elements according to known methods to yield predictable results; comparisons of HR data gathered as recited in Hal compared to personalized threshold as calculated according to the known process of Mayo.

In the alternative, an interpretation of the modified Hal may not explicitly disclose to receive an age of the subject. 
However, in the same field of endeavor (medical devices), Halp teaches to receive an age of the subject ([0451] including “For some applications, the periodically-received data may include patient demographic information such as age or gender”, [0452]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Hal to include age data gathering as recited in Halp because a dynamic score representing both continuous and slowly changing data together ([0452]). Additionally, combining the gathering of motion data, calculating thresholds and comparing as recited in Hal with the gathering and use of age data as recited in Halp is merely combining prior art elements according to known methods to yield predictable results; Hal recites gathering data and Halp recites gathering data including age thus it would be predictable to include gathering age data for determinations. 

Regarding claim 28, an interpretation of the modified Hal discloses the above. An interpretation of Hal may not explicitly disclose wherein the computer processor is configured to receive an age of the subject and, based on the age, to determine the threshold.
However, in the same field of endeavor (medical devices), Mayo teaches to receive an age of the subject and determining a threshold using that age (How to determine your target zone section on Pgs. 3-4; Examiner notes that, while not currently relied on, HeartOnline recites the same calculation with the ability to adjust the Target HR ranges based on the desired percentage as well as another online calculator Karv, which takes the plugins of RHR and age to calculate the percentage .5-.95 in .05 increments of your HRR for use in comparison to the subjects heart rate).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Hal which recites determining a personalized for heart rate threshold/alert delay based on a subjects current condition and Mayo recites a specific threshold calculation using a person’s age to provide a personalized heart rate threshold(s) which can be used to determine if a user is in a particular range. The combining of the sensing and determination of thresholds as taught by Hal with the specific threshold calculation of Mayo is merely combining prior art elements according to known methods to yield predictable results; comparisons of HR data gathered as recited in Hal compared to personalized threshold as calculated according to the known process of Mayo.
In the alternative, an interpretation of the modified Hal may not explicitly disclose to receive an age of the subject. 
However, in the same field of endeavor (medical devices), Halp teaches to receive an age of the subject ([0451] including “For some applications, the periodically-received data may include patient demographic information such as age or gender”, [0452]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Hal to include age data gathering as recited in Halp because a dynamic score representing both continuous and slowly changing data together ([0452]). Additionally, combining the gathering of motion data, calculating thresholds and comparing as recited in Hal with the gathering and use of age data as recited in Halp is merely combining prior art elements according to known methods to yield predictable results; Hal recites gathering data and Halp recites gathering data including age thus it would be predictable to include gathering age data for determinations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Guerrero (Elliott Bennett-Guerrero, US 20150257654) hereinafter see Gue [0083], [0085], [0269], [0347]-[0348] the recited portions disclosure includes setting a threshold based on patients present condition based on one or more types of readings.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792                          



/NATHAN J JENNESS/               Primary Examiner, Art Unit 3792
19 July 2022